

113 HR 3788 IH: To repeal the reductions in military retirement benefits made by the Bipartisan Budget Act of 2013 and to require inclusion of the taxpayer’s social security number to claim the refundable portion of the child tax credit.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3788IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Fitzpatrick (for himself, Mr. Brooks of Alabama, Mr. Westmoreland, Mr. Benishek, Mr. Daines, Mr. Hall, Mr. Issa, Mr. Aderholt, Mr. Yoho, Mr. Wilson of South Carolina, Mr. Rodney Davis of Illinois, Mr. Hudson, Mr. Cotton, Mr. Rice of South Carolina, Mr. Bilirakis, Mr. Johnson of Ohio, Mr. Huizenga of Michigan, Mr. Lance, Mr. McCaul, Mr. Barletta, Mr. Rothfus, Mr. Womack, Mr. Griffin of Arkansas, Mr. Sessions, Mr. Guthrie, Mr. Williams, Mr. Renacci, Mr. Cramer, Mr. McKinley, Mr. DeSantis, Mr. Walden, Mr. Duncan of South Carolina, Mr. Posey, Mr. Whitfield, Mr. Jones, Mrs. Roby, Mr. Poe of Texas, Mr. Flores, Mr. Kelly of Pennsylvania, Mr. Thompson of Pennsylvania, Mr. Murphy of Pennsylvania, Mr. Shuster, Mr. Barrow of Georgia, Mr. Mica, Mr. Perry, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the reductions in military retirement benefits made by the Bipartisan Budget Act of 2013 and to require inclusion of the taxpayer’s social security number to claim the refundable portion of the child tax credit.1.Repeal of reductions in military retirement benefits made by Bipartisan Budget Act of 2013As of the date of the enactment of the Bipartisan Budget Act of 2013, section 403 of such Act is repealed and title 10, United States Code, is amended to read as such title would read if such section had never been enacted.2.Social security number required to claim the refundable portion of the child tax credit(a)In generalSubsection (d) of section 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(5)Identification requirement with respect to taxpayer(A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes the taxpayer’s Social Security number on the return of tax for such taxable year.(B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the Social Security number of either spouse is included on such return.(C)LimitationSubparagraph (A) shall not apply to the extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds the credit allowed under section 32..(b)Omission treated as mathematical or clerical errorSubparagraph (I) of section 6213(g)(2) of such Code is amended to read as follows:(I)an omission of a correct Social Security number required under section 24(d)(5) (relating to refundable portion of child tax credit), or a correct TIN under section 24(e) (relating to child tax credit), to be included on a return,.(c)Conforming amendmentSubsection (e) of section 24 of such Code is amended by inserting With Respect to Qualifying Children after Identification Requirement in the heading thereof.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.